Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/7/2021 is acknowledged.

Drawings
The drawings are objected to because the lines leading to the elements of Figures 1-4C are hand drawn.   The lines and elements should be sufficiently dense and dark, and uniformly thick and well-defined (See CFR 1.84(l), Character of lines, numbers, and letters).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2, line 3 is objected to because of the following informalities:  “between the front-facing axial edge the liner” should be - - between the front-facing axial edge and the liner- -.  Appropriate correction is required.
Claim 4, line 5 is objected to because of the following informalities:  “of opposed circumferential ends” should be - - of the first and second circumferential ends- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-9, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 2-3 recites the limitation “the air passages supplying air to the front-facing air outlet” which renders the claim indefinite because it is unclear if this is the same or different from the some of the air passages in claim 3, line 3-4.  For purposes of examination, these are the same.
Claim 5 line 2-3 recites the limitation “the air passages supplying air to the rear-facing air outlet” which renders the claim indefinite because it is unclear if this is the same or different from the rest of the air passages in claim 3, line 4.  For purposes of examination, these are the same.
Claim 7 line 4 recites the limitation “the first air passages”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if this is the air passages in claim 1, line 4.  For purposes of examination, these two are the same.
Claim 7 line 4 recites the limitation “air passages” which renders the claim indefinite because it is unclear if this is the air passages in claim 1, line 4.  For purposes of examination, these two are different.
Claim 14 recites the threaded stud is one of a plurality of bolts or a plurality of threaded studs which renders the claim indefinite because it is unclear how the bolts are different from the stud.  The claim itself states that a threaded stud can be a bolt, and a bolt by definition (See Merriam Webster definition 3 of bolt) can be a threaded stud.  For purposes of examination, the claim is interpreted as recited.
Claim 18, line 9 recites “an air passage” which renders the claim indefinite because it is unclear if this is part of the air passages in line 5 or not.  For purposes of examination, it is the latter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 20040159106).

    PNG
    media_image1.png
    460
    973
    media_image1.png
    Greyscale

Annotated Figure 2A and 4 Patel et al (US 20040159106)

Regarding claim 1, Patel discloses a combustor (Figure 1, 8) for a gas turbine engine (Figure 1) having a rotation axis (The central axis of Figure 1), the combustor comprising:
a liner (Figure 3, 12 and 13) enclosing a combustion chamber (The combustion chamber defined by 12 and 13.  Paragraph 0031) extending along an axial direction (The axial direction with respect to the central axis) relative to the rotation axis, the liner defining first air passages (Figure 5, 18) through the liner into the combustion chamber, 
a fuel nozzle (Figure 2A, 9 and the nozzles of Paragraph 0031) fluidly connected to the combustion chamber upstream of the first air passages, and 
a louver (Figure 3, 17) disposed inside the combustion chamber over the first air passages, the louver extending circumferentially along the liner relative to the rotation axis from a first circumferential end (A first instance of Figure 7, 28 defines a circumferential end) of the louver to a second circumferential end (The other instance of Figure 7, 28 defines a circumferential end) of the louver and having a front-facing axial edge (The left instance of Figurer 4, 27) facing toward the fuel nozzle and a rear-facing axial edge (The right instance of Figurer 4, 27) facing away from the fuel nozzle, the louver connected to the liner by a fastener (Figure 4, 20), the fastener spacing at least one of the axial edges (The left instance of Figurer 4, 27) from the liner to define an air outlet (Annotated Figure 4, labeled front air outlet.  Paragraph 0037) between the at least one of the axial edges and the liner (The fastener defines the air outlets.  Paragraph 0036 and 0037).
Regarding claim 2, Patel discloses the invention as claimed.
Patel further discloses wherein the at least one of the axial edges is the front-facing axial edge and the air outlet is an only air outlet (Annotated Figure 1, labeled front air outlet) in a radial direction between the front-facing axial edge and the liner (Annotated Figure 1, labeled front air outlet is the only air outlet between the left instance of Figure 4, 27 and 13 in the radial direction); and the rear-facing axial edge and the liner define the rear-facing air outlet (Annotated Figure 1, labeled rear air outlet) between the rear-facing axial edge and the liner, the rear-facing air outlet extending from the first circumferential end of the louver to the second circumferential end of the louver (Paragraph 0037).
Regarding claim 11, Patel discloses a combustor (Figure 1, 8) for a gas turbine engine (Figure 1), the combustor comprising: 
an outer liner (Figure 2A, 13) and an inner liner (Figure 2A, 12) defining an annular combustion chamber (The combustion chamber defined by 12 and 13.  Paragraph 0031) between the outer liner and the inner liner; 
a fuel nozzle (Figure 2A, 9 and the nozzles of Paragraph 0031) disposed in a front portion of the combustion chamber; 
a plurality of air passages (Annotated Figure 2a, labeled air passages and Figure 5, 18) defined through the outer liner downstream of the fuel nozzle; and 
an air film starter (Figure 3, 15) disposed inside the combustion chamber and connected to the outer liner via a threaded stud (Figure 4, 20), the air film starter defining: 
(Annotated Figure 4, labeled front air outlet) directing air from at least one of the plurality of air passages along the outer liner toward the fuel nozzle when the combustor is in use; and 
a rear-facing elongate air outlet (Annotated Figure 4, labeled rear air outlet) directing air from at least one of the plurality of air passages along the outer liner away from the fuel nozzle when the combustor is in use.
Regarding claim 12, Patel discloses the invention as claimed.
Patel further discloses wherein the air film starter includes a louver (Figure 4, 17) disposed inside the combustion chamber proximate to and spaced from the outer liner, and opposed axial edges (Figure 4, 27) of the louver define respective ones of the front-facing and rear-facing elongate air outlets between respective ones of the opposed axial edges and the outer liner.
Regarding claim 13, Patel discloses the invention as claimed.
Patel further discloses wherein the front-facing elongate air outlet extends radially inward of the outer liner; and the rear-facing elongate air outlet extends radially inward of the outer liner (both the front and rear facing elongate air outlets extend radially inward of the outer liner).
Regarding claim 14, Patel discloses the invention as claimed.
Patel further discloses wherein the threaded stud is one of: 
a plurality of bolts (Figure 7, 31 and 20 can be considered a bolt. See Merriam Webster definition 3 of bolt.) distributed circumferentially along the outer liner and extending into the combustion chamber through the outer liner and connecting to the air film starter; and 
a plurality of threaded studs (Figure 3, 20 is a threaded stud) extending from the air film starter out of the combustion chamber through the outer liner.
Regarding claim 18, Patel discloses a method of manufacturing a combustor (Figure 1, 8) of an aircraft engine (Figure 1.  Intended use, a gas turbine engine, especially a turbofan, can be an aircraft engine), comprising: 
forming an outer liner (Figure 2A, 13) and an inner liner (Figure 2A, 12) to define a combustion chamber (The combustion chamber defined by 12 and 13.  Paragraph 0031)of the combustor; 
fluidly connecting a fuel nozzle (Figure 2A, 9 and the nozzles of Paragraph 0031) to a front portion of the combustion chamber for injecting fuel (Paragraph 0031) into a primary zone (Annotated Figure 2A, labeled primary zone) of the combustion chamber; 
forming first air passages (Annotated Figure 2a, labeled air passages and primary jet passages) through the outer liner and the inner liner around the primary zone to provide an air supply pattern (Paragraph 0031) into the primary zone that creates a toroidal flow of combustion gases (Paragraph 0004) in the primary zone during operation of the combustor, the toroidal flow impinging upon a circumferential portion (The circumferential portion where Figure 2A, 15 is located) of the outer liner downstream of the fuel nozzle;
forming a second air passage (Figure 5, 18) through the outer liner in the circumferential portion of the outer liner; and attaching a louver (Figure 3, 17) via a fastener (Figure 4, 20) to the outer liner at a location (The louver is attached radially inward of the inner wall of the outer liner while the air passage is radially outward of the inner wall of the outer liner) opposite the second air passage inside the combustion chamber such that an axial edge (Figure 4, 27) of the louver is spaced from the outer liner to define an elongate air outlet (Annotated Figure 4, labeled front and rear air outlet) between the axial edge and the outer liner.
Regarding claim 19, Patel discloses the invention as claimed.
Patel further discloses wherein the axial edge is one of two opposed axial edges (There are two instances of Figure 4, 27) of the louver, and the attaching the louver via the fastener (Annotated Figure 4, labeled front and rear air outlet), the elongate air outlet being one of the opposed elongate air outlets.
Regarding claim 20, Patel discloses the invention as claimed.
Patel further discloses attaching the fastener to a side (The radially outward side of the louver) of the louver facing the outer liner at a location between the opposed axial edges (The fastener is between the opposed axial edges).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bangerter et al (US 20160377296).
Regarding claim 3, Patel discloses the invention as claimed.
Patel does not disclose a divider wall extending from the liner to the louver, the divider wall disposed between the front-facing and rear-facing air outlets and between the first air passages such that some of the first air passages supply air to the front-facing air outlet and a rest of the first air passages supply air to the rear-facing air outlet.
However, Bangerter teaches a combustor (Figure 1, 56) for a gas turbine engine (Figure 1, 20) having a rotation axis (Figure 1, A), the combustor comprising:
a shell (Figure 4, 68, 70) enclosing a combustion chamber (Figure 3, 66), the shell defining first air passages (Figure 4, 104) through the shell into the combustion chamber, 
(Figure 3, 86), and 
a louver (Figure 4, 72, 74) disposed inside the combustion chamber over the first air passages, the louver extending circumferentially along the shell relative to the rotation axis from a first circumferential end (The left circumferential end of the louvre seen in Figure 5) of the louver to a second circumferential end (The right circumferential end of the louvre seen in Figure 5) of the louver and having a front-facing axial edge (The front-facing axial edge shown in Figure 6) facing toward the fuel nozzle and a rear-facing axial edge (The rear-facing axial edge shown in Figure 6) facing away from the fuel nozzle, the louver connected to the shell by a fastener (Figure 4, 100),
a front-facing air outlet (Figure 6, 108a) and a rear-facing air outlet (Figure 6, 108b)
a divider wall (Figure 6, 126) extending from the shell to the louver, the divider wall disposed between the front-facing and rear-facing air outlets and between the first air passages such that some of the first air passages (The left instance of Figure 6, 104) supply air to the front-facing air outlet and a rest of the first air passages (The right instance of Figure 6, 104) supply air to the rear-facing air outlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel to include a divider wall extending from the liner to the louver, the divider wall disposed between the front-facing and rear-facing air outlets and between the first air passages such that some of the first air passages supply air to the front-facing air outlet and a rest of the first air passages supply air to the rear-facing air outlet as taught by and suggested by Bangerter in order to accelerate and direct impingement airflow from impingement passages on each respective side of the divider wall (Paragraph 0066) and to reduce leakage to facilitate formation of a relatively larger pressure drop across the louver and increase cooling effectiveness (Paragraph 0066, 0070, the modification adds the divider wall of Bangerter, replaces Figure 5, 18 of Patel with Figure 6, 104 of Bangerter, and replaces Figure 7, 24 of Patel with Figure 4, 108 of Bangerter).
Regarding claim 4, Patel in view of Bangerter teaches the invention as claimed.
Patel further discloses wherein: the liner includes an annular outer liner (Figure 3, 13) extending about a central axis of the combustor (The portion of the rotation axis through the combustor section); an end wall (Figure 7, 28) is disposed at each of the first and second circumferential ends of the louver, the end walls defining the front-facing and rear-facing air outlets (Figure 7, 28 defines 27 at the circumferential ends).
Patel does not disclose the louver and the divider wall extend circumferentially along a portion of the outer liner relative to the central axis.
However, Bangerter teaches wherein the shell includes an annular outer shell (Figure 3, 68) extending about a central axis of the combustor (The portion of the rotation axis through the combustor section); 
the louver and the divider wall extend circumferentially along a portion of the outer shell relative to the central axis; and Page 2 of 7Appl. No. : 16/516,697Attorney Docket No.: 05002993-2614US 
Reply to Office Action of November 10, 2020an end wall (Figure 6, 128A, 130A) is disposed at each of opposed circumferential ends of the louver.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel wherein the louver and the divider wall extend circumferentially along a portion of the outer liner relative to the central axis as taught by and suggested by Bangerter in order to accelerate and direct impingement airflow from impingement passages on each respective side of the intermediate circumferential rail (Paragraph 0066) and to reduce leakage to facilitate formation of a relatively larger pressure drop across the louver and increase cooling effectiveness (Paragraph 0066, 0070, this is the same modification as claim 3).
Regarding claim 10, Patel in view of Bangerter teaches the invention as claimed.
Patel further discloses wherein the louver has a rectangular cross-section (A cross section along the circumferential direction of the louver has a rectangular cross section).
Regarding claim 15, Patel discloses the invention as claimed.
Patel further discloses wherein the air film starter includes opposed circumferential ends (The walls Figure 7, 28 define circumferential ends) of the louver, and an end wall (Figure 7, 28) at each of the opposed circumferential ends, the end walls defining the front-facing and rear-facing elongate air outlets (Figure 7, 28 defines 27 at the circumferential ends).
Patel does not disclose wherein the air film starter includes a divider wall extending from the outer liner to the louver between opposed circumferential ends of the louver, the divider wall fluidly separating the plurality of air passages into: at least a first air passage supplying air to the front-facing elongate air outlet when the combustor is in use, and at least a second air passage supplying air to the rear-facing elongate air outlet when the combustor is in use.
However, Bangerter teaches a combustor (Figure 1, 56) for a gas turbine engine (Figure 1, 20), the combustor comprising: 
an outer shell (Figure 3, 68) and an inner shell (Figure 3, 70) defining an annular combustion chamber between the outer shell and the inner shell; 
a fuel nozzle (Figure 3, 86) disposed in a front portion of the combustion chamber; 
a plurality of air passages (Figure 4, 104) defined through the outer shell downstream of the fuel nozzle; and 
an air film starter (Figure 4, 72A and 72B) disposed inside the combustion chamber and connected to the outer shell via a threaded stud (Figure 4, 100), the air film starter defining: a front-facing air outlet (Figure 6, 108a) directing air from at least one of the plurality of air passages along the outer shell toward the fuel nozzle when the combustor is in use; and a rear-facing air outlet (Figure 6, 108b) directing air from at least one of the plurality of air passages along the outer shell away from the fuel nozzle when the combustor is in use;
wherein the air film starter includes a divider wall (Figure 6, 126) extending from the outer shell to the louver between opposed circumferential ends (The circumferential end rails shown in Figure 5 define circumferential ends) of the louver, and an end wall (The circumferential end rails shown in Figure 5) at each of the opposed circumferential ends, the divider wall fluidly separating the plurality of air passages into: at least a first air passage (The left instance of Figure 6, 104) supplying air to the front-facing elongate air outlet when the combustor is in use, and at least a second air passage (The right instance of Figure 6, 104) supplying air to the rear-facing elongate air outlet when the combustor is in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel wherein the air film starter includes a divider wall extending from the outer liner to the louver between opposed circumferential ends of the louver, the divider wall fluidly separating the plurality of air passages into: at least a first air passage supplying air to the front-facing elongate air outlet when the combustor is in use, and at least a second air passage supplying air to the rear-facing elongate air outlet when the combustor is in use as taught by and suggested by Bangerter in order to accelerate and direct impingement airflow from impingement passages on each respective side of the divider wall (Paragraph 0066) and to reduce leakage to facilitate formation of a relatively larger pressure drop across the louver and increase cooling effectiveness (Paragraph 0066, 0070, the modification adds the divider wall of Bangerter, replaces Figure 5, 18 of Patel with Figure 6, 104 of Bangerter, and replaces Figure 7, 24 of Patel with Figure 4, 108 of Bangerter).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bangerter as applied to claim 4 above, and further in view of Lebel (US 20160305663).
Regarding claim 5, Patel in view of Bangerter teaches the invention as claimed.
Patel does not disclose wherein the front-facing air outlet has a total airflow exit area that is between 2 to 3 times a total airflow exit area of the some of the first air passages supplying air to the front-facing air outlet, and the rear-facing air outlet has a total airflow exit area that is between 2 to 3 times a total airflow exit area of the rest of the first air passages supplying air to the rear-facing air outlet.
(The total aiflow exit area of the front-facing air outlet), a total airflow exit area of the some of the first air passages (The total airflow exit area of the some of the air passages) supplying air to the front-facing air outlet, the rear-facing air outlet has a total airflow exit area (The total aiflow exit area of the rear-facing air outlet), and a total airflow exit area of the rest of the first air passages (The total airflow exit area of the rest of the air passages) supplying air to the rear-facing air outlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel wherein the front-facing air outlet has a total airflow exit area, a total airflow exit area of the some of the first air passages supplying air to the front-facing air outlet, and the rear-facing air outlet has a total airflow exit area, a total airflow exit area of the rest of the first air passages supplying air to the rear-facing air outlet as taught by and suggested by Bangerter in order to accelerate and direct impingement airflow from impingement passages on each respective side of the divider wall (Paragraph 0066) and to reduce leakage to facilitate formation of a relatively larger pressure drop across the louver and increase cooling effectiveness (Paragraph 0066, 0070.  This is the same modification as claim 3).
Patel in view of Bangerter do not teach wherein the front-facing air outlet has the total airflow exit area that is between 2 to 3 times the total airflow exit area of the some of the first air passages supplying air; and the rear-facing air outlet has the total airflow exit area that is between 2 to 3 times the total airflow exit area of the rest of the first air passages supplying air to the rear-facing air outlet.
However, Lebel teaches a combustor (Figure 1, 16) for a gas turbine engine (Figure 1, 10) having a rotation axis (Figure 1, 11), the combustor comprising; an air outlet that has a total airflow exit area (Figure 4, D3) that is larger a total airflow exit area of first air passages supplying air (Figure 4, D1 and D2. Paragraph 0020 and 0023), and teaches in Paragraph 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel in view of Bangerter wherein the front-facing air outlet has the total airflow exit area that is between 2 to 3 times the total airflow exit area of the some of the first air passages supplying air; and the rear-facing air outlet has the total airflow exit area that is between 2 to 3 times the total airflow exit area of the rest of the first air passages supplying air to the rear-facing air outlet in order to optimize the amount of additional flow through the air outlet.
Regarding claim 6, Patel in view of Bangerter and Lebel teaches the invention as claimed.

However, Patel teaches in Paragraph 0037 that the size front-facing air outlet and rear-facing air outlet are results-effective variables that control the amount of leakage that can escape through the respective front-facing and rear-facing air outlet.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size front-facing air outlet and rear-facing air outlet are results-effective variables that control the amount of leakage that can escape through the respective front-facing and rear-facing air outlet.  Thus, the claimed limitation of the total airflow exit area of the first air passages supplying air to the front-facing air outlet is greater than the total airflow exit area of the first air passages supplying air to the rear-facing air outlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel in view of Bangerter and Lebel wherein the total airflow exit area of the first air passages supplying air to the front-facing air outlet is greater than the total airflow exit area of the first air passages supplying air to the rear-facing air outlet in .

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bangerter and Lebel as applied to claim 5 above, and further in view of Newton (US 5165226)

    PNG
    media_image2.png
    471
    554
    media_image2.png
    Greyscale

Annotated Figure of Newton (US 5165226)

Regarding claim 7, Patel in view of Bangerter and Lebel teach the invention as claimed.
Patel further discloses a plurality of thumbnail air outlets (Figure 4, 23) disposed on a side of the louver opposite the fastener, each of the thumbnail air outlets being fluidly connected (Figure 5, 18), and an air source (The air from Figure 1, 7.  Paragraph 0032) disposed outside of the liner; 
the combustion chamber includes a primary zone (Annotated Figure 2A, labeled primary zone) in a front portion of the combustion chamber, and a dilution zone (Annotated Figure 2A, labeled dilution zone) downstream of the primary zone; 
the louver, and the first air passages are positioned between the primary zone and the dilution zone; 
the liner defines therethrough second air passages (Annotated Figure 2A, labeled air passages) opening into the primary zone of the combustion chamber; 
the liner includes an annular inner liner (Figure 2A, 12), the inner liner defining at least one primary jet air passage through the inner liner, the at least one primary jet air passage (Annotated Figure 2A, labeled primary jet passages) opening into the combustion chamber; and
the second air passages opening into the primary zone and the at least one primary jet air passage are sized and oriented such that air flowing into the combustion chamber during operation through the second air passages opening into the primary zone and the at least one primary jet air passage generates a toroidal flow (The toroidal flow shown in Figure 2A) of combustion gases in the primary zone, the toroidal flow of combustion gases impinging upon the louver and the thumbnail air outlets (The toroidal flow impinges upon the louver and thumbnail air outlets which hare located at Figure 2A, 15).
It is herein asserted that the combined invention of Patel in view of Bangerter and Lebel has the plurality of thumbnail air outlets disposed on the side of the louver opposite the divider wall because the divider wall is on the same side as the fastener, so that the thumbnail air outlet would also be on the side of the louver opposite the divider wall, and has the louver, the divider 
Patel in view of Bangerter and Lebel does not teach the at least one primary jet air passage opening into the combustion chamber between the primary zone and the dilution zone.
However, Newton teaches a combustor (Figure, 16) for a gas turbine engine (Figure, 10) having a rotation axis (The rotation axis of the gas turbine engine which is the central axis of the shaft connecting the turbine and compressor.  See American Heritage Dictionary definition of gas turbine), the combustor comprising:
a liner (Figure, 32) enclosing a combustion chamber (Figure, 30) extending along an axial direction (The axial direction is left and right) relative to the rotation axis, the liner defining first air passages (Figure, 52) through the liner into the combustion chamber
the liner includes an annular inner liner (Figure, 38), the inner liner defining at least one primary jet air passage (Figure, 80) through the inner liner, the at least one primary jet air passage opening into the combustion chamber between a primary zone (Annotated Figure, labeled primary zone) and a dilution zone (Annotated Figure, labeled dilution zone); and
second air passages (Figure, 54, 56) opening into the primary zone and the at least one primary jet air passage are sized and oriented such that air flowing into the combustion chamber during operation through the second air passages opening into the primary zone and the at least one primary jet air passage generates a toroidal flow (Figure, 68.  Column 3, line 30-32.  Figure, 80 also discharges air in the direction of the toroidal flow, so that it also generates toroidal flow) of combustion gases in the primary zone, the toroidal flow of combustion gases impinging upon a louver (Figure, 70.  The toroidal flow impinges on 70).
(Column 3, line 43-46), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 8, Patel in view of Bangerter and Lebel and Newton teach the invention as claimed.
Patel further discloses wherein: Page 3 of 7Appl. No. : 16/516,697Attorney Docket No.: 05002993-2614US Reply to Office Action of November 10, 2020the louver, the front-facing and rear-facing air outlets, and the thumbnail air outlets are part of an air film starter (Paragraph 0037) threadingly attached to the outer liner; the air film starter is a plurality of film starters (Paragraph 0013) distributed circumferentially along the outer liner; the fuel nozzle is a plurality of fuel nozzles (Figure 2A, 9 and the nozzles of Paragraph 0031) disposed upstream of the plurality of film starters; and each fuel nozzle of the plurality of fuel nozzles aligns axially with at least one film starter of the plurality of film starters (The nozzles are aligned in the axially cross section shown in Figure 2A with the plurality of film starters which is located at 15).
It is herein asserted that the combined invention of Patel in view of Bangerter and Lebel and Newton has the louver, the divider wall, the front-facing and rear-facing air outlets, and the thumbnail air outlets are part of the air film starter because the divider wall creates separate cavities within the louver that each feed air to the front-facing and rear-facing air outlets for film cooling, so that the divider wall is part of the air film starter.
Regarding claim 9, Patel in view of Bangerter and Lebel and Newton teach the invention as claimed.
Patel further discloses wherein the plurality of film starters covers substantially an entirety of a circumference of the outer liner (The plurality of film starters covers substantial the entirety of a circumference of the outer liner, Paragraph 0013.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harding et al (US 20160258624).
Regarding claim 16, Patel teaches the invention a claimed.
Patel does not disclose wherein the air film starter is coated with a Platinum- Aluminide coating.
However, Harding teaches a combustor (Figure 1, 15) for a gas turbine engine (Figure 1, 10), the combustor comprising:
a component (Figure 2, 60, 58) exposed to combustion gases (Paragraph 0108);
wherein the component is coated with a Platinum- Aluminide coating (Paragraph 0143, 0144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel wherein the air film starter is coated with a Platinum- Aluminide coating as taught by and suggested by Harding because it has been held that applying a known technique, in this case Harding’s  providing a coating according to the steps described immediately above, to a known device, in this case, Patel’s air film starter, ready for improvement to yield predictable results, in this case protecting the component from the combustion gases, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ivory et al (US 20160263712).
Regarding claim 17, Patel teaches the invention a claimed.
Patel does not disclose wherein the air film starter is one of: cast, made as a single crystal, and metal injection molded, from a B1900Hf alloy.
However, Ivory teaches a combustor (The combustor of Paragraph 0001) for a gas turbine engine (The gas turbine engine of Paragraph 0001), the combustor comprising:
a component (Figure 2, 20) exposed to combustion gases (Paragraph 0001);
wherein the component is one of: cast (Paragraph 0023), made as a single crystal, and metal injection molded, from a B1900Hf alloy (Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Patel wherein the air film starter is one of: cast, made as a single crystal, and metal injection molded, from a B1900Hf alloy as taught by and suggested by Ivory in order to provide a high strength nickel alloy capable of operating in high temperatures (Paragraph 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741